        Case 1:20-cv-00829-AWI-JLT Document 10 Filed 09/17/20 Page 1 of 2


 1
 2
 3
 4
 5
 6
 7
 8                                   UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   BARBARA BERNAL,                       )               Case No.: 1:20-cv-0829 - AWI JLT
                                           )
12             Plaintiff,                  )               ORDER GRANTING PLAINTIFF’S REQUEST
                                           )               FOR AN EXTENSION OF TIME
13        v.                               )
                                           )               (Doc. 9)
14   UNITED STATES POSTAL SERVICE, et al.,
                                           )
15             Defendants.                 )
                                           )
16                                         )

17          Barbara Bernal is an employee of the United States Postal Service and asserts she has suffered

18   retaliation in violation of Title VII and intentional infliction of emotional distress in the course of her

19   employment. In addition, she seeks to hold the defendants and unidentified individuals liable for

20   failure to prevent retaliation under Cal. Gov’t Code § 12940. (See generally Doc. 5)

21          On September 14, 2020, the Court reviewed the allegations of Plaintiff’s Second Amended

22   Complaint and recommended the action be dismissed without leave to amend. (Doc. 8) At that time,

23   Plaintiff was granted fourteen days to file any objections to the Findings and Recommendations issued

24   by the Court. (Doc. 8 at 9) Plaintiff now requests an extension of time, reporting that she is seeking

25   counsel “to represent her to object [to] the findings and recommendations.” (Doc. 9 at 1) Therefore,

26   Plaintiff requests that she be given until September 28, 2020 to file her objections. (Id. at 1-2) Based

27   upon the information provided, the Court ORDERS:

28          1.      Plaintiff’s motion for an extension of time (Doc. 9) is GRANTED; and

                                                          1
        Case 1:20-cv-00829-AWI-JLT Document 10 Filed 09/17/20 Page 2 of 2


 1          2.      Plaintiff SHALL file any objections to the Findings and Recommendations no later

 2                  than September 28, 2020.

 3   Plaintiff is reminded that failure to file objections within the specified time may waive the right to

 4   appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991); Wilkerson v.

 5   Wheeler, 772 F.3d 834, 834 (9th Cir. 2014).

 6
 7   IT IS SO ORDERED.

 8      Dated:     September 17, 2020                           /s/ Jennifer L. Thurston
 9                                                      UNITED STATES MAGISTRATE JUDGE

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                         2
